Citation Nr: 1437886	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to August 1971.  He died in July 2009.  The appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claims file was subsequently transferred to the VA RO in Oakland, California.

In January 2013, the Board obtained a medical opinion from a Veterans Health Administration (VHA) medical expert, and in June 2013 the Board obtained an addendum to the January 2013 VHA medical opinion.  In July 2013, the appellant and her representative were given copies of those opinions and 60 days to respond.  The appellant provided written argument in response to the medical opinions.  

In November 2013, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Newly received evidence necessitates additional development in order to comply with VA's duty to assist the appellant in the development of her claim.  Specifically, an August 2007 VA treatment record, which was obtained pursuant to the Board's 2013 remand, shows that a treating doctor attributed the Veteran's chronic obstructive pulmonary disease to asthma and smoking.  Although the appellant has not specifically asserted that the Veteran developed asthma during service, the Board observes that a few scattered expiratory wheezes were noted during the examination of the lungs and chest during his December 1970 separation examination.  This raises the question of whether the Veteran's asthma began during service.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  In light of the above, to include the additional evidence obtained pursuant to the remand, another VA medical opinion is necessary.

The appellant has argued that the cause of the Veteran's death is related to posttraumatic stress disorder.  Since the Board is considering a new theory of entitlement - whether the cause of the Veteran's death is related to respiratory symptomatology noted on the separation examination - the AOJ should afford the appellant the opportunity to identify all treatment for the Veteran's respiratory symptomatology since active service to the date of his death.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all treatment for the Veteran's respiratory symptomatology since active service to the date of his death and obtain any identified records that are not already in the claims file.

2.  Thereafter, have a medical professional prepare a medical opinion addressing the relationship, if any, between the Veteran's cause of death and the respiratory symptomatology found on his separation examination.  The claims file must be made available to the medical professional in conjunction with the preparation of the medical opinion.  

The medical professional should respond to the following inquiry:  

Is it at least as likely as not (50 percent or greater) that the cause of the Veteran's death is related to active service, to include a few scattered expiratory wheezes were noted during the examination of the lungs and chest noted at the December 1970 separation examination.

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the medical professional should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the appellant should be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



